Name: Commission Regulation (EC) No 2416/96 of 18 December 1996 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  plant product;  cooperation policy;  regions of EU Member States;  foodstuff
 Date Published: nan

 19 . 12 . 96 EN Official Journal of the European Communities No L 329/27 COMMISSION REGULATION (EC) No 2416/96 of 18 December 1996 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3), as last amended by Regulation (EC) No 1 802/95 (4), lays down common detailed rules for the implementation of the specific arrangements for the supply of certain agri ­ cultural products to the smaller Aegean islands; Whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balance of cereal products was established for 1996 by Commission Regulation (EC) No 3175/94 (5), as last amended by Regulation (EC) No 2949/95 (6); whereas this forecast supply balance for 1997 should be drawn up; whereas, subsequently, Regulation (EC) No 3175/94 should be amended; Article 1 The Annex to Regulation (EC) No 3175/94 is hereby replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 184, 27 . 7. 1993 , p. 1 . (2) OJ No L 248 , 14. 10 . 1995, p . 39 . (3) OJ No L 267, 28 . 10 . 1993, p. 4 .H OJ No L 174, 26 . 7. 1995, p. 27. (5) OJ No L 335, 23 . 12 . 1994, p . 54 . 6 OJ No L 308 , 21 . 12 . 1995, p . 37 . No L 329/28 Un I Official Journal of the European Communities 19 . 12. 96 ANNEX Supply balance for cereals for the smaller Aegean islands for 1997 (in tonnes) Quantity 1997 Cereal products originating in the European Communities CN code Islands belonging to group A Islands belonging to group B Grain cereals 1001 , 1002, 1003, 1004 and 1005 7 000 38 750 Barley originating in Limnos 1003 5 000 Wheat flour 1101 and 1102 11 000 40 000 Food industry residues and waste 2302 to 2308 3 000 23 500 Preparations of a kind used in animal feeding 2309 90 2 000 10 500 Total 23 000 112 750 Grand Total 140 750 These groups are defined in Annexes I and II of Regulation (EEC) No 2958/93.